The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 21, 2014

                                   No. 04-13-00844-CR

                                  Mathew Ray GOMEZ,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-12-1963
                         Honorable Frank Follis, Judge Presiding


                                     ORDER
        The Court Reporter’s Notification of Late Record is hereby GRANTED. The reporter’s
record is due on March 17, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court